                   Case 3:17-cr-00160-VLB Document 303 Filed 03/29/19 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                      District of Connecticut

UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE

              v.                                       CASE NO.: 3:17-cr-00160-VLB-6
                                                       USM NO: 25457-014
LUIS ARROYO
                                                       H. Gordon Hall
                                                       Assistant United States Attorney

                                                       Richard C. Marquette
                                                       Defendant=s Attorney


THE DEFENDANT: pled guilty to a lesser included offense in Count 1 of the
Superseding Indictment.

Accordingly, the defendant is adjudicated guilty of the following offense:

     Title & Section               Nature of Offense        Offense Concluded       Count

  21 U.S.C. §§ 841(a)(1),       Conspiracy to Possess            7/20/2017            1s
 841(b)(1)(B)(ii), and 846      and Distribute Cocaine

The following sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IMPRISONMENT

The defendant is hereby sentenced to time served.

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a
total term of 5 years. The Mandatory and Standard Conditions of Supervised Release
as attached, are imposed. In addition, the following Special Conditions are imposed:

     (1) The defendant shall submit to substance abuse and mental health evaluations
         and participate in substance abuse and mental health treatment as directed by
         the office of probation on an out-patient basis, and on an inpatient basis at the
         direction of the Court.

     (2) The defendant shall participate in Support Court.


     Page 1 of 4                                                                    Revised
     2/27/18
                   Case 3:17-cr-00160-VLB Document 303 Filed 03/29/19 Page 2 of 4




     (3) The defendant’s home, person, vehicle, and place of employment shall be
         subject to search under reasonable suspicion by the probation office.



CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of
payments as follows:

       Special Assessment:         $100.00 to be paid immediately.
       Fine:                       $0.00
       Restitution:                $0.00


It is further ordered that the defendant will notify the United States Attorney for this
district within 30 days of any change of name, residence or mailing address until all
fines, restitution, costs and special assessments imposed by this judgment are paid.

The following counts have been dismissed: Count One of the Indictment.




                                               March 27, 2019

                                               Date of Imposition of Sentence
                                                                Vanessa Bryant
                                                                2019.03.29 17:41:58
                                               ____________________________
                                                                -04'00'
                                               Vanessa L. Bryant
                                               United States District Judge




     Page 2 of 4                                                                      Revised
     2/27/18
              Case 3:17-cr-00160-VLB Document 303 Filed 03/29/19 Page 3 of 4




                                      CONDITIONS OF SUPERVISED RELEASE
In addition to the Standard Conditions listed below, the following indicated () Mandatory Conditions are imposed:

                                                     MANDATORY CONDITIONS
(1) You must not commit another federal, state or local crime.
(2) You must not unlawfully possess a controlled substance.
(3) You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
         ‫ ܆‬The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
         substance abuse. (check if applicable)
(4) ‫ ܆‬You must make restitution in accordance with 18 U.S.C.§§ 3663 and 3663A or any other statute authorizing a sentence of
       restitution. (check if applicable)
(5) ‫ ܆‬You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
(6) ‫ ܆‬You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
       directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work,
       are a student, or were convicted of a qualifying offense. (check if applicable)
(7) ‫ ܆‬You must participate in an approved program for domestic violence. (check if applicable)


                                                      STANDARD CONDITIONS
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.


(1)    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
(2)    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
(3)    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
(4)    You must answer truthfully the questions asked by your probation officer.
(5)    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware of a change or expected change.
(6)    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
(7)    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
       10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
(8)    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
(9)    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
(10)   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
(11)   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permission of the court.
(12)   You must follow the instructions of the probation officer related to the conditions of supervision.




Page 3 of 4                                                                                                                      Revised
2/27/18
              Case 3:17-cr-00160-VLB Document 303 Filed 03/29/19 Page 4 of 4



Upon a finding of a violation of supervised release, I understand that the court may (1) revoke supervision and impose a
term of imprisonment, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.
These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

        (Signed)
                   Defendant                                                                    Date



                   U.S. Probation Officer/Designated Witness                                    Date




CERTIFIED AS A TRUE COPY ON THIS DATE: ______________________
By: ___________________________
     Deputy Clerk




RETURN
I have executed this judgment as follows:
Defendant delivered on _______________ to ______________________________ a __________________________, with a
certified copy of this judgment.


                                                                                          Brian Taylor
                                                                                  Acting United States Marshal

                                                                   By
                                                                                         Deputy Marshal




Page 4 of 4                                                                                                   Revised
2/27/18
